Citation Nr: 9919083	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disabilities.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral wrist 
disabilities.

4.  Entitlement to service connection for dysplasia.

5.  Entitlement to service connection for a bilateral ear 
disorder, manifested by pain in the ear during cold weather.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1991 to March 
1995.

By statement of July 1998, the veteran requested an 
explanation as to why she had not been granted a disability 
rating of 10 percent for service-connected tinnitus.  It does 
not appear that the RO has responded in any way.  This 
inquiry could be viewed as a claim for entitlement to an 
increased rating and is hereby referred to the RO for 
appropriate action.


REMAND

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  Service connection may be 
established by demonstrating that a disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  When a 
chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The veteran claims that she incurred bilateral knee problems 
in service as a result of lifting heavy airplane engines 
while performing her duties as an airplane mechanic.  
Alternatively, she asserts that the heavy lifting in service 
aggravated disabilities which had pre-existed service.  She 
also contends low back problems and bilateral wrist problems 
had their inception in service.

Service medical records reflect that the veteran underwent 
right knee surgery prior to service and that she underwent a 
special orthopedic examination pertaining to knee complaints 
in conjunction with her entry into service.  The orthopedic 
examiner determined that the knee disability would not 
require restriction of her duty or service and deemed that 
she was medically fit for all potential assignments.  Service 
medical records also reflect complaints and treatment for 
knee, low back, and wrist problems during service.  There are 
no records available reflecting the pre-service treatment.

A review of the VA orthopedic examination conducted pursuant 
to the instant claim reveals that the examiner presented 
diagnoses of a "history of bilateral knee discomfort," 
"history of lumbosacral strain," and "history of right 
wrist tendinitis."  The report does not address whether any 
nexus to service exists.  It does not appear that the 
examiner was provided with the veteran's service medical 
records, however.  Rather, it appears that the examiner 
relied upon the veteran's own recitation of her medical 
history in reaching these diagnoses.  

The veteran has presented copies of reports reflecting some 
private post-service medical treatment.  Although these 
copies do not reflect all private treatment received since 
discharge, they do reflect current disability of the knees 
and spine.  A work-related medical record indicates that she 
may have injured her left knee and lower back on the job in 
January 1997.  

During the hearing on appeal, the veteran testified that she 
has current knee, back, and wrist symptomatology.  With 
regard to the wrist problems, she testified she has suffered 
from sprained wrists, tendinitis in the wrist area, and 
carpal tunnel syndrome.  Since she is not a medical expert, 
her testimony as to her subjective experience of her symptoms 
may be accepted for purposes of demonstrating the existence 
of a current disability, but she is not competent to express 
an authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the evidentiary record before the Board contains 
several gaps, the Board is of the opinion that additional 
development is required prior to reaching a decision on the 
veteran's claims for entitlement to service connection for 
bilateral knee disabilities, a low back disorder, and 
bilateral wrist disabilities.  If possible, records 
reflecting the veteran's pre-service right knee surgery and 
other pertinent treatment should be obtained.  Post-service 
private medical records and employment-related medical 
records should also be obtained along with any VA treatment 
records pertaining to orthopedic complaints.  Full compliance 
with the duty to assist includes VA's assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, 
upon remand, the RO should obtain complete treatment records 
from the private physicians whom the veteran has already 
identified in the hearing transcript, as well as in written 
submissions and should request additional information 
regarding her pre-service surgery and treatment, as well as 
any other post-service private medical treatment.

The RO should also schedule another VA orthopedic examination 
to obtain a fully-informed medical opinion as to any 
aggravation of pre-existing knee or back disabilities and 
whether any currently-shown knee, back, or wrist disabilities 
were incurred in service.  In evaluating the residuals of 
injuries sustained during service, adjudicators must be able 
to rely upon fully-informed medical evidence and opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Furthermore, governing regulation provides that the 
importance of complete medical examination of injury cases at 
the time of first medical examination by the VA cannot be 
overemphasized.  According to this regulation, incomplete 
examination is a common cause of incorrect diagnosis and 
frequently leaves the VA in doubt as to the presence or 
absence of disabling conditions at the time of the 
examination.  38 C.F.R. § 4.42.

The veteran contends service connection is warranted for 
dysplasia.  Service medical records show treatment for 
venereal warts and herpes simplex II, which were apparently 
present prior to service.  Additionally, an April 1992 
laboratory report shows the presence of a squamous 
intraepithelial lesion.  The veteran appears to be contending 
that the dysplasia is related to the warts or the lesion or 
was otherwise incurred during service.  Recent VA and private 
medical records indicate that the veteran was treated for 
dysplasia in 1997, two years after her discharge from 
service.  The cryotherapy treatment was described as 
"without complication."  These records also appear to be 
incomplete, however.  The complete records must be obtained 
prior to further review of this claim.  Olson, supra.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

A review of the VA gynecological examination conducted 
pursuant to this claim indicates that the examiner did not 
have access to the veteran's service medical records.  As 
above, a fully-informed opinion regarding the etiology of the 
disability and any nexus to service is necessary for an 
equitable adjudication of the claim.  Furthermore, another 
examination is necessary to identify whether a current 
disability involving dysplasia exists, following the 1997 
cryotherapy treatment.  In the absence of a current 
disability involving dysplasia or residuals of dysplasia 
connected to service, compensation cannot be paid and the 
claim would not be well grounded.  

Lastly, the veteran contends that she suffers from a disorder 
which results in ear pain during cold weather.  Her sworn 
hearing testimony as to the existence of this pain serves to 
show current symptomatology.  Service medical records reflect 
general complaints of pain in the ear region.  Service 
connection is in effect for tinnitus.

The veteran also testified that she has not sought treatment 
for her complaints of ear pain during cold weather.  
Therefore, unless she provides information to the contrary, 
there is no need for the RO to attempt to obtain medical 
records reflecting medical treatment for ear pain.  However, 
the veteran is hereby notified that if she has sought 
treatment for her ear-related complaints subsequent to the 
May 1999 hearing, she should notify the RO so that records of 
such treatment may be obtained in support of her claim for 
entitlement to service connection.

A review of the VA examination provided to the veteran 
reveals that this examiner was not provided with the 
veteran's service medical records either.  Furthermore, it 
does not appear that the veteran told the examiner that she 
experiences ear pain during cold weather.  The examination 
report therefore contains no discussion of the problem.  
Especially in light of the regulatory requirement of a 
complete and thorough initial VA examination, the Board is of 
the opinion that another otolaryngologic examination is 
warranted to identify the nature and etiology of the 
veteran's ear complaints as well as to identify any nexus to 
service.

A discrepancy in the veteran's medical history regarding ear 
pain is apparent upon a review of the record.  During an 
August 1997 VA general medical examination, the veteran 
reported that she did not have any headaches, although she 
suffered from hearing loss and tinnitus.  As noted above, she 
did not specifically identify ear pain during cold weather 
during this examination.  However, during the May 1999 
hearing on appeal, she testified that she experiences 
headaches in conjunction with the cold weather ear pain.  
Upon remand, these conflicting statements must be addressed.

Thus, for the foregoing reasons, the Board believes that the 
record is currently inadequate for the purpose of rendering 
an informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for 
knee and/or back disabilities prior to 
service and who have treated the veteran 
for any complaints related to all of the 
claimed disabilities since her discharge 
from service in March 1995.  After 
securing the necessary release(s), the RO 
should obtain records reflecting such 
treatment for inclusion in the claims 
file.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in her 
claims file for inclusion in the file.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
nature and etiology of the veteran's 
bilateral knee disabilities, low back 
disability, and bilateral wrist 
disabilities.  The veteran's claims 
folders, including all service medical 
records and all records obtained pursuant 
to the above requests, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review and 
comment.  The examiner is requested to 
provide a full description of all knee, 
low back, and wrist symptomatology along 
with all pertinent clinical findings; and 
render diagnoses reflecting current 
impairment.  If no current 
impairment/chronic disability is found 
upon examination, this should be clearly 
stated.  The examiner is next requested 
to identify the extent of knee and back 
symptomatology which pre-existed service, 
any which had its inception during 
service, either resulting from fresh 
injury or through aggravation of the pre-
existing disability.  Comment upon any 
post-service injury to the knees, back, 
and wrists is requested as well.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  The veteran should be afforded a VA 
gynecological examination to identify the 
nature and etiology of any gynecological 
disability.  The claims folders, 
including all records obtained pursuant 
to the above requests should be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to identify all chronic 
gynecological disability present, 
including residuals of cryosurgery, if 
any.  The examiner is next requested to 
identify whether any current disability 
is related to events in service or to 
service in any way.  Specific reference 
to any service medical records relied 
upon in reaching these conclusions would 
be helpful.  The complete rationale for 
all opinions expressed should be fully 
explained.

5.  The veteran should be afforded a VA 
otolaryngologic examination to identify 
the nature and etiology of the veteran's 
bilateral ear pain during cold weather.  
The claims folders should be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to identify any current 
disability involving the veteran's ears 
or any current disability which could be 
causing the ear pain.  If a current 
disability is identified, the examiner 
should then render an opinion as to any 
relationship between the current 
complaints and service or between the 
current complaints and the veteran's 
service-connected tinnitus.  If a 
conclusion regarding a nexus to service 
cannot be reached with any medical 
certainty, this should be so stated.  The 
complete rationale for all opinions 
expressed should be fully explained.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


